                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    NICHOLAS ADAM COX,                                    Case No. 19-cv-05996-JD
                                                        Petitioner,
                                   8
                                                                                              ORDER DISMISISNG PETITION
                                                 v.                                           WITH LEAVE TO AMEND
                                   9

                                  10    RALPH DIAZ,
                                                        Respondent.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Petitioner, a California prisoner, has filed a pro se petition for a writ of habeas corpus

                                  14   pursuant to 28 U.S.C. § 2254. Petitioner was convicted in Contra Costa County, which is in this

                                  15   district, so venue is proper here. See 28 U.S.C. § 2241(d). He has paid the filing fee.

                                  16                                                DISCUSSION

                                  17
                                                STANDARD OF REVIEW
                                  18
                                               The Court may consider a petition for writ of habeas corpus “in behalf of a person in
                                  19
                                       custody pursuant to the judgment of a State court only on the ground that he is in custody in
                                  20
                                       violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a); Rose v.
                                  21
                                       Hodges, 423 U.S. 19, 21 (1975). Habeas corpus petitions must meet heightened pleading
                                  22
                                       requirements. McFarland v. Scott, 512 U.S. 849, 856 (1994). An application for a federal writ of
                                  23
                                       habeas corpus filed by a prisoner who is in state custody pursuant to a judgment of a state court
                                  24
                                       must “specify all the grounds for relief available to the petitioner ... [and] state the facts supporting
                                  25
                                       each ground.” Rule 2(c) of the Rules Governing § 2254 Cases, 28 U.S.C. § 2254. “‘[N]otice’
                                  26
                                       pleading is not sufficient, for the petition is expected to state facts that point to a ‘real possibility
                                  27

                                  28
                                   1   of constitutional error.’” Rule 4 Advisory Committee Notes (quoting Aubut v. Maine, 431 F.2d

                                   2   688, 689 (1st Cir. 1970)).

                                   3           LEGAL CLAIM

                                   4           Petitioner seeks relief regarding a conviction for shooting at an occupied building, shooting

                                   5   from a vehicle and being a violent felon in possession of a firearm. Court records indicate that

                                   6   petitioner already filed a habeas petition in this Court regarding that same conviction. See Cox v.

                                   7   W.L. Muniz, No. 17-cv-5723 JD. Petitioner filed the first petition on October 4, 2017 and the

                                   8   petition was denied on the merits on September 4, 2018. In this second petition, petitioner argues

                                   9   that the state appellate court violated his federal rights when it denied his petition regarding a new

                                  10   and intervening judgment in his case and his request for resentencing based on California Senate

                                  11   Bill 620. Petition at 6. While it appears that petitioner has presented a successive petition, a brief

                                  12   recitation of the background regarding his petition and claim is necessary.
Northern District of California
 United States District Court




                                  13           In August 2014, petitioner was sentenced to a term of 42 years to life. Petition at 35. On

                                  14   July 12, 2017, the California Department of Corrections and Rehabilitation informed the

                                  15   sentencing judge and petitioner of a possible error in his sentence. Id. at 35, 50, 54. In August

                                  16   2017, an amended abstract of judgment was issued reflecting a sentence of 41 years to life (instead

                                  17   of 42 years to life). Id. at 36.

                                  18           On October 11, 2017, the California Governor approved Senate Bill 620 which allowed

                                  19   trial courts at the time of sentencing to strike or dismiss enhancements otherwise required to be

                                  20   imposed pursuant to Penal Code section 12022.52. Id. The trial court could also apply this at

                                  21   resentencing. Id. Petitioner filed habeas petitions in state court arguing that his August 2017

                                  22   amended abstract of judgment should be eligible for review under Senate Bill 620 which was

                                  23   enacted two months later. The state courts denied the petitions noting that Senate Bill 620 became

                                  24   effective several months after his amended abstract judgment was filed. Id. at 36, 60. The state

                                  25   courts noted that under California law, amendments to the penal code are not retroactive unless

                                  26   expressly declared. Id. California law states that Senate Bill 620 only applies retroactively to

                                  27   nonfinal cases. Id. at 37, 61. The state courts denied his petitions because petitioner’s amended

                                  28   abstract of judgment became final when it was filed, two months prior to the enactment of Senate
                                                                                         2
                                   1   Bill 620; therefore, he was not entitled to the retroactive benefit and may not seek relief under the

                                   2   bill. Id. Petitioner then filed this second federal habeas petition.

                                   3           “A claim presented in a second or successive habeas corpus application under section

                                   4   2254 that was not presented in a prior application shall be dismissed . . .” 28 U.S.C. § 2244(b)(2).

                                   5   This is the case unless,

                                   6                          (A) the applicant shows that the claim relies on a new rule of
                                                      constitutional law, made retroactive to cases on collateral review by
                                   7                  the Supreme Court, that was previously unavailable; or
                                                              (B) (i) the factual predicate for the claim could not have been
                                   8                  discovered previously through the exercise of due diligence; and
                                                              (ii) the facts underlying the claim, if proven and viewed in
                                   9                  light of the evidence as a whole, would be sufficient to establish by
                                                      clear and convincing evidence that, but for constitutional error, no
                                  10                  reasonable factfinder would have found the applicant guilty of the
                                                      underlying offense.
                                  11
                                       28 U.S.C. § 2244(b)(2).
                                  12
Northern District of California




                                              “Before a second or successive application permitted by this section is filed in the district
 United States District Court




                                  13
                                       court, the applicant shall move in the appropriate court of appeals for an order authorizing the
                                  14
                                       district court to consider the application.” 28 U.S.C. § 2244(b)(3)(A).
                                  15
                                              However, in certain circumstances, a petitioner may present a new habeas petition where
                                  16
                                       there has been a new judgment. A petition challenging a new or intervening judgment is not
                                  17
                                       second or successive even where the intervening judgment left in place an earlier challenged
                                  18
                                       conviction and sentence. Clayton v. Biter, 868 F.3d 840, 844 (9th Cir. 2017). “[W]here . . . there
                                  19
                                       is a ‘new judgment intervening between the two habeas petitions,’ an application challenging the
                                  20
                                       resulting new judgment is not ‘second or successive’ at all.” Smith v. Williams, 871 F.3d 684, 687
                                  21
                                       (9th Cir. 2017) (quoting Magwood v. Patterson, 561 U.S. 320, 341-42 (2010)); Wentzell v. Neven,
                                  22
                                       674 F.3d 1124, 1126-27, 1128 (9th Cir. 2012) (petition not “second or successive” under AEDPA
                                  23
                                       because it was first petition to challenge new, intervening judgment of conviction that was entered
                                  24
                                       after initial, partially successful habeas petition lead to new, amended judgment).
                                  25
                                              In this case the amended judgment was issued in August 2017 before petitioner filed the
                                  26
                                       first petition and well before the Court denied the first petition on the merits. Petitioner had the
                                  27
                                       opportunity to present his claim in the first petition or seek to stay the federal case while he
                                  28
                                                                                          3
                                   1   exhausted the new claim. Because the new judgment was not issued between the two habeas

                                   2   petitions, but rather before both petitions, petitioner has presented a second or successive petition

                                   3   and does not indicate that he received permission from the Ninth Circuit.

                                   4          The Court notes that this second petition contains exhibits indicating that while petitioner

                                   5   knew the trial court was considering issuing an amended abstract of judgment, he was not aware

                                   6   that a new abstract had been issued until November 2018, after the first petition was denied.

                                   7   Petition at 54. To the extent that petitioner could perhaps argue that he was not aware of the

                                   8   amended judgment and it therefore qualifies as a new judgment after the first habeas petition was

                                   9   denied, he is still not entitled to relief. Petitioner has only presented a claim regarding state law

                                  10   and the state court’s interpretation of state law. Federal habeas relief is not available for an

                                  11   alleged state law error. See Estelle v. McGuire, 502 U.S. 62, 67–68 (1991) (a federal habeas court

                                  12   cannot reexamine a state court's interpretation and application of state law). Nor can petitioner
Northern District of California
 United States District Court




                                  13   make a state law claim into a federal one simply by classifying it under “due process.” See

                                  14   Langford v. Day, 110 F.3d 1380, 1389 (9th Cir. 1996) (litigant cannot “transform a state-law issue

                                  15   into a federal one merely by asserting a violation of due process”). This second petition is

                                  16   dismissed, and petitioner will be provided one opportunity to amend to address these deficiencies.

                                  17                                              CONCLUSION

                                  18          1.      Within twenty-eight (28) days of service of this order, petitioner must file an

                                  19   amended petition. Failure to file an amended petition within the designated time may result in the

                                  20   dismissal of this action.

                                  21          2.      Petitioner must keep the Court informed of any change of address and must comply

                                  22   with the Court’s orders in a timely fashion. Failure to do so may result in the dismissal of this

                                  23   action for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). See Martinez v.

                                  24   Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).

                                  25

                                  26
                                  27

                                  28
                                                                                          4
                                   1         IT IS SO ORDERED.

                                   2   Dated: October 21, 2019

                                   3

                                   4
                                                                     JAMES DONATO
                                   5                                 United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 5
                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        NICHOLAS ADAM COX,
                                   4                                                          Case No. 19-cv-05996-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        RALPH DIAZ,
                                   7
                                                       Defendant.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on October 21, 2019, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Nicholas Adam Cox ID: AU6159
                                       P.O. Box 8500
                                  18   Coalinga, CA 93210
                                  19

                                  20
                                       Dated: October 21, 2019
                                  21

                                  22                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  23

                                  24

                                  25                                                      By:________________________
                                                                                          LISA R. CLARK, Deputy Clerk to the
                                  26
                                                                                          Honorable JAMES DONATO
                                  27

                                  28
                                                                                          6
